[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON APPEAL OF FAMILY SUPPORT MAGISTRATE
This is an appeal from a decision of the Family Support Magistrate (Lifshitz H.) dated February 26, 2001. The state claims error in the magistrate's denial of an offer to admit into evidence a carbon copy of an executed acknowledgment of paternity identified under oath by the affiants. The state claims that the magistrate's denial foreclosed their ability to obtain an order for arrears commensurate with the provisions of Conn.Gen. Stat. Sec. 46b-172. This court initially ruled on the appeal by remanding to the family court magistrate on grounds not argued by any party. Upon reflection by this court, the matter was scheduled for additional argument on November 30, 2001.
As a result of that argument and a thorough review of the record, the court modifies its original decision and orders a remand for a clarification of the record. While the state makes several points in the brief and in argument before this court to support its claim on appeal, the record is simply not adequate for this court's review of the claim. For this reason, the case is remanded for an articulation by the family court magistrate as to the basis of his decision to deny the state's request to admit the document.
Prestley, J. CT Page 557